DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 9/1/2022, Applicant submitted a terminal disclosure to overcome the double patenting rejection.
Applicant’s arguments, see pages 7-9, filed 9/1/2022, with respect to claims 20-39 have been fully considered and are persuasive.  The double patenting rejections of claims 20-39 have been withdrawn in light of the terminal disclosure. 
Terminal Disclaimer
The terminal disclaimer filed on 9/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,054,227 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance: as persuasively argued in parent application (16/237,034), and in addition to the other claim limitations, the specific limitations of the battery stop being disposed within the bushing and coupled to the second end of the battery, the battery stop including a first recess, wherein a gasket at least partially resides within the first recess and a second recess defined by the bushing, the gasket releasably coupling the battery stop to the bushing and resisting longitudinal translation of the battery relative the bushing and the deactivated configuration deactivates the light emitting device without removing the light assembly from the bushing is not anticipated by or found obvious by the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711